Exhibit 99.2 Financial Supplement Financial Information as of March 31, 2011 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the Securities and Exchange Commission by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K. Our Investor Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview March 31, 2011 Address: Investor Information: Platinum Underwriters Holdings, Ltd. Lily Outerbridge The Belvedere Building Vice President, Director of Investor Relations 69 Pitts Bay Road Tel:(441) 298-0760 Pembroke, HM 08Bermuda Fax:(441) 296-0528 Website:www.platinumre.com Email: louterbridge@platinumre.com Definitions and presentation: All financial information contained herein is unaudited except for the information for the fiscal year ended December 31, 2010.Amounts may not reconcile exactly due to rounding differences. In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, operating income or loss, related underwriting ratios, book value per common share and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, allow for a more complete understanding of the underlying business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forward-Looking Statements: This financial supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are based on our current plans or expectations that are inherently subject to significant business, economic and competitive uncertainties and contingencies.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us.In particular, statements using words such as “may,” “should,” “estimate,” “expect,” “anticipate,” “intend,” “believe,” “predict,” “potential,” or words of similar import generally involve forward-looking statements.The inclusion of forward-looking statements in this financial supplement should not be considered as a representation by us or any other person that our current plans or expectations will be achieved.Numerous factors could cause our actual results to differ materially from those in forward-looking statements, including, but not limited to, severe natural or man-made catastrophic events, the effectiveness of our loss limitation methods and pricing models, the adequacy of our liability for unpaid losses and loss adjustment expenses, our ability to maintain our A.M. Best Company, Inc. and Standard & Poor’s ratings, our ability to raise capital on acceptable terms if necessary, the cyclicality of the property and casualty reinsurance business, the highly competitive nature of the property and casualty reinsurance industry, our ability to maintain our business relationships with reinsurance brokers, the availability of retrocessional reinsurance on acceptable terms, market volatility and interest rate and currency exchange rate fluctuation, tax, regulatory or legal restrictions or limitations applicable to us or the property and casualty reinsurance business generally, general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged United States or global economic downturn or recession; and changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion.As a consequence, our future financial condition and results may differ from those expressed in any forward-looking statements made by, or on behalf of, us.The foregoing factors should not be construed as exhaustive.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligation to revise or update forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events.For a detailed discussion ofour risk factors, refer to Item 1A, "Risk Factors," in our Annual Report on Form 10-K for the year ended December 31, 2010. - 1 - Platinum Underwriters Holdings, Ltd. Table of Contents Section: Page: Financial Highlights: a. Financial Highlights 3 Balance Sheet: a. Condensed Consolidated Balance Sheets - by Quarter 4 Statements of Operations: a. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 5 b. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - by Quarter 6 Other Company Data: a. Computation of Net Operating Income (Loss) and Net Operating Income (Loss) per Diluted Common Share 7 b. Key Ratios, Share Data, Ratings 8 Earnings (Loss) and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings (Loss) Per Common Share 9 b. Computation of Basic and Diluted Earnings (Loss) Per Common Share - by Quarter 10 c. Book Value Per Common Share 11 Statements of Cash Flow: a. Condensed Consolidated Statements of Cash Flows 12 b. Condensed Consolidated Statements of Cash Flows - by Quarter 13 Segment Data: a. Segment Reporting - Three Month Summary 14 b. Property and Marine Segment - by Quarter 15 c. Casualty Segment - by Quarter 16 d. Finite Risk Segment - by Quarter 17 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 18 b. Premiums by Line of Business - Three Month Summary 19 Investments: a. Investment Portfolio 20 b. Available-for-Sale Security Detail 21 c. Corporate Bonds Detail 22 d. Municipal Bonds Detail 23 e. Net Realized Gains (Losses) on Investments and Net Impairment Losses on Investments 24 Loss Reserves: a. Analysis of Losses and Loss Adjustment Expenses 25 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiumsand Commissions 26 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 27 - 2 - Platinum Underwriters Holdings, Ltd. Financial Highlights March 31, 2011 and 2010 ($ and amounts in thousands, except per share data) Three Months Ended March 31, March 31, Highlights Net premiums written $ $ Net premiums earned Underwriting income (loss) ) Net investment income Net operating income (loss) (a) ) Net realized gains on investments Net impairment losses on investments ) ) Net income (loss) $ ) $ Total assets $ $ Investments and cash Total shareholders' equity Unpaid losses and loss adjustment expenses $ $ Per share data Common shares outstanding Weighted average common shares outstanding - basic Adjusted weighted average common shares outstanding - diluted Basic earnings (loss) per common share $ ) $ Diluted earnings (loss) per common share ) Operating income (loss) per common share - diluted (a) ) Dividends per common share Book value per common share $ $ (a) See computation of net operating income (loss) on page 7. - 3 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets - by Quarter ($ in thousands, except per share data) March 31, December 31, September 30, June 30, March 31, Assets Investments $ Cash, cash equivalents and short-term investments Accrued investment income Reinsurance premiums receivable Reinsurance balances (prepaid and recoverable) Funds held by ceding companies Deferred acquisition costs Other assets Total assets $ Liabilities Unpaid losses and loss adjustment expenses $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities $ Shareholders' Equity Common shares $ Additional paid-in capital Accumulated other comprehensive income (loss) Retained earnings Total shareholders' equity $ Total liabilities and shareholders' equity $ Book value per common share(a) $ (a) Book value per common share is determined by dividing shareholders' equity by actual common shares outstanding of 37,269,612 shares. - 4 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) ($ and amounts in thousands, except per share data) Three Months Ended March 31, March 31, Revenue Net premiums earned $ $ Net investment income Net realized gains on investments Net impairment losses on investments ) ) Other income Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives ) Operating expenses Net foreign currency exchange losses (gains) ) Interest expense Total expenses Income (loss) before income taxes ) Income tax expense Net income (loss) $ ) $ Basic Weighted average common shares outstanding Basic earnings (loss) per common share $ ) $ Diluted Adjusted weighted average common shares outstanding Diluted earnings (loss) per common share $ ) $ Comprehensive income (loss) Net income (loss) $ ) $ Other comprehensive income, net of deferred taxes Comprehensive income (loss) $ ) $ - 5 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - by Quarter ($ and amounts in thousands, except per share data) Three Months Ended March 31, December 31, September 30, June 30, March 31, Revenue Net premiums earned $ Net investment income Net realized gains on investments Net impairment losses on investments ) Other income (expense) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives ) 30 Operating expenses Net foreign currency exchange losses (gains) ) ) Interest expense Total expenses Income (loss) before income taxes ) ) Income tax expense Net income (loss) $ ) $ ) $ $ $ Basic Weighted average common shares outstanding Basic earnings (loss) per common share $ ) $ ) $ $ $ Diluted Adjusted weighted average common shares outstanding Diluted earnings (loss) per common share $ ) $ ) $ $ $ Comprehensive income (loss) Net income (loss) $ ) $ ) $ $ $ Other comprehensive income (loss), net of deferred taxes ) Comprehensive income (loss) $ ) $ ) $ $ $ - 6 - Platinum Underwriters Holdings, Ltd. Computation of Net Operating Income (Loss) and Net Operating Income (Loss) per Diluted Common Share ($ and amounts in thousands, except per share data) Three Months Ended March 31, March 31, Net income (loss) $ ) $ Adjustments for: Net realized gains on investments, net of tax ) ) Net impairment losses on investments, net of tax Net foreign currency exchange losses (gains), net of tax ) Net operating income (loss) (a) $ ) $ Per diluted common share: Net income (loss) $ ) $ Adjustments for: Net realized gains on investments - ) Net impairment losses on investments Net foreign currency exchange losses (gains) - ) Net operating income (loss) (b) $ ) $ Adjusted weighted average common shares outstanding - diluted (c) (a) Net operating income (loss) represents net income (loss) after taxes excluding net realized gains and losses on investments, net impairment losses on investments and net foreign exchange gains and losses. (b) Net operating income (loss) per diluted common share is calculated by dividing net operating income (loss) by diluted weighted average shares outstanding for the period. (c) The adjusted weighted average common shares outstanding - diluted for the three months ended March 31, 2011 was 38,022. During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 7 - Platinum Underwriters Holdings, Ltd. Key Ratios, Share Data, Ratings As of and for the Three Months Ended March 31, December 31, September 30, June 30, March 31, Key Ratios Combined ratio (%) % Investable assets to shareholders' equity ratio 2.49:1 2.22:1 2.10:1 2.15:1 2.17:1 Debt to total capital (%) % Net premiums written (annualized) to shareholders' equity Share Data Book value per common share (a) $ Common shares outstanding (000's) Market Price Per Common Share High $ Low Close $ Industry Ratings Financial Strength Ratings: A.M. Best Company, Inc. A A A A A Standard & Poor's Ratings Services A A A A A Counterparty Credit Ratings (senior unsecured): A.M. Best Company, Inc. bbb bbb bbb bbb bbb Standard & Poor's Ratings Services BBB+ BBB+ BBB+ BBB+ BBB+ Supplemental Data Total employees (a) Book value per common share is determined by dividing shareholders' equity by actual common shares outstanding of 37,269,612 shares. - 8 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings (Loss) Per Common Share ($ and amounts in thousands, except per share data) Three Months Ended March 31, March 31, Earnings (Loss) Basic and diluted Net income (loss) available to common shareholders $ ) $ Net income (loss) allocated to participating common shareholders (a) ) - Net income (loss) allocated to common shareholders $ ) $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Common share options Restricted share units Adjusted weighted average common shares outstanding Earnings (Loss) Per Common Share Basic earnings (loss) per common share $ ) $ Diluted earnings (loss) per common share (b) $ ) $ (a) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plans that are considered to be participating securities. (b) During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 9 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings (Loss) Per Common Share - by Quarter ($ and amounts in thousands, except per share data) Three Months Ended March 31, December 31, September 30, June 30, March 31, Earnings (Loss) Basic and diluted Net income (loss) available to common shareholders $ ) $ ) $ $ $ Net income (loss) allocated to participating common shareholders (a) ) - Net income (loss) allocated to common shareholders $ ) $ ) $ $ $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Common share options Restricted share units Adjusted weighted average common shares outstanding Earnings (Loss) Per Common Share Basic earnings (loss) per common share $ ) $ ) $ $ $ Diluted earnings (loss) per common share (b) $ ) $ ) $ $ $ (a) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plans that are considered to be participating securities. (b)During a period of loss, the basic weighted average common shares outstanding is used in the denominator of the diluted loss per common share computation as the effect of including potential dilutive shares would be anti-dilutive. - 10 - Platinum Underwriters Holdings, Ltd. Book Value Per Common Share ($ and amounts in thousands, except per share data) March 31, March 31, Price per share at period end $ $ Shareholders' equity $ $ Add: Assumed exercise of share options Shareholders' equity - diluted $ $ Basic common shares outstanding Add: Common share options (a) - Add: Management and directors' options (b) Add: Directors' and officers' restricted share units (c) Diluted common shares outstanding Book Value Per Common Share Basic book value per common share $ $ Fully converted book value per common share $ $ (a) Options with a price of $27.00. (b) Options with a price below $38.09 the closing share price at March 31, 2011. (c) As of March 31, 2011 there were 37,270 common shares issued and outstanding.Included in this number were 218 restricted shares issued but unvested. - 11 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows ($ in thousands) Three Months Ended March 31, March 31, Net cash provided by (used in) operating activities $ ) $ Net cash provided by (used in) investing activities ) Net cash provided by (used in) financing activities ) ) Effect of foreign currency exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents $ $ ) - 12 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows - by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net cash provided by (used in) operating activities $ ) $ ) $ $ ) $ Net cash provided by (used in) investing activities ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents $ $ ) $ $ $ ) - 13 - Platinum Underwriters Holdings, Ltd. Segment Reporting - Three Month Summary ($ in thousands) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Segment underwriting income (loss) $ ) $ $ ) $ ) $ $ ) Net investment income Net realized gains on investments Net impairment losses on investments ) ) Other income Net changes in fair value of derivatives ) Corporate expenses not allocated to segments ) ) Net foreign currency exchange (losses) gains ) Interest expense ) ) Income (loss) before income taxes $ ) $ Underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 14 - Platinum Underwriters Holdings, Ltd. Property and Marine Segment - by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Segment underwriting income (loss) $ ) $ ) $ $ $ ) Underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 15 - Platinum Underwriters Holdings, Ltd. Casualty Segment - by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Segment underwriting income $ Underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 16 - Platinum Underwriters Holdings, Ltd. Finite Risk Segment - by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) Net acquisition expenses Other underwriting expenses Segment underwriting income (loss) $ $ ) $ $ $ ) Underwriting ratios: Net loss and loss adjustment expense % % % %) % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % % % %) % Net acquisition expense % Other underwriting expense % Combined % The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 17 - Platinum Underwriters Holdings, Ltd. Net Premiums Written - Supplemental Information ($ in thousands) Three Months Ended March 31, March 31, Property and Marine Excess-of-loss $ $ Proportional Subtotal Property and Marine Casualty Excess-of-loss Proportional Subtotal Casualty Finite Risk Excess-of-loss - - Proportional Subtotal Finite Risk Combined Segments Excess-of-loss Proportional Total $ $ Three Months Ended March 31, March 31, Property and Marine United States $ $ International Subtotal Property and Marine Casualty United States International Subtotal Casualty Finite Risk United States International - - Subtotal Finite Risk Combined Segments United States International Total $ $ - 18 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Three Month Summary ($ in thousands) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ North American Property Catastrophe North American Property Risk Other Property Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty Clash 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Casualty Subtotal Total $ - 19 - Platinum Underwriters Holdings, Ltd. Investment Portfolio ($ in thousands) March 31, 2011 December 31, 2010 Weighted Average Weighted Average Weighted Average Weighted Average Fair Value Book Yield Market Yield Fair Value Book Yield Market Yield Available-for-sale securities U.S. Government $ % % $ % % U.S. Government agencies % Corporate bonds % Commercial mortgage-backed securities % Residential mortgage-backed securities % Asset-backed securities % Municipal bonds % Non-U.S. governments % Total fixed maturity available-for-sale securities $ % % $ % % Trading securities Non-U.S. dollar denominated securities: Non-U.S. governments $ % % $ % % U.S. Government agencies % Corporate bonds 71 % % 68 % % Insurance-linked securities % Total fixed maturity trading securities $ % % $ % % March 31, 2011 December 31, 2010 Amount % of Total Amount % of Total Credit quality of investment portfolio* Aaa $ % $ % Aa % % A % % Baa % % Below investment grade % % Total $ % $ % Credit quality Weighted average credit quality Aa2 Aa2 * Rated using external rating agencies (primarily Moody's). (Aaa-Best Quality; Aa-High Quality; A-Upper to Medium Quality, Baa - Investment Grade) - 20 - Platinum Underwriters Holdings, Ltd. Available-for-Sale Security Detail ($ in thousands) March 31, 2011 Unrealized Credit Weighted Fair Value Gain (Loss) Quality Duration Average Life Available-for-sale securities U.S. Government $ $ ) Aaa U.S. Government agencies Aaa Corporate bonds: Industrial A3 Utilities A3 Insurance A3 Finance 65 Baa1 Subtotal A3 Commercial mortgage-backed securities Aa2 Residential mortgage-backed securities: U.S. Government agency residential mortgage-backed securities Aaa Non-agency residential mortgage-backed securities ) B2 Alt-A residential mortgage-backed securities ) Caa1 - Subtotal ) A3 Asset-backed securities: Asset-backed securities ) Aaa - Sub-prime asset-backed securities ) Caa3 Subtotal ) Baa2 Municipal bonds: State general obligation bonds ) Aa2 Essential service revenue bonds* Aa3 State income tax and sales tax bonds Aa1 Other municipal bonds Aa2 Pre-refunded bonds Aa2 Subtotal Aa2 Non-U.S governments Aa1 Total $ $ ) Aa2 * Essential service revenue bonds include bonds backed by revenue from education, transportation and utilities. - 21 - Platinum Underwriters Holdings, Ltd. Corporate Bonds Detail ($ in thousands) March 31, 2011 Unrealized Credit Par Value Fair Value Gain (Loss) Quality Top 20 Holdings by Issuer Philip Morris International Inc. $ $ $ A2 MetLife, Inc. A3 American Electric Power Company, Inc. Baa2 Hewlett-Packard Company A2 HCC Insurance Holdings, Inc. Baa1 Anglo American plc Baa1 AT&T Inc. A2 Mattel, Inc. ) Baa2 Consolidated Edison, Inc. A3 Diageo plc A3 Wal-Mart Stores, Inc. ) Aa2 Snap-On Incorporated Baa1 EOG Resources, Inc. A3 CNA Financial Corporation Baa3 Rio Tinto plc A3 ArcelorMittal ) Baa3 Hess Corporation Baa2 NextEra Energy, Inc. Aa3 The Clorox Company Baa1 CMS Energy Corporation $ $ $ A3 - 22 - Platinum Underwriters Holdings, Ltd. Municipal Bonds Detail ($ in thousands) March 31, 2011 Unrealized Credit Par Value Fair Value Gain (Loss) Quality* Top 10 Exposures by Jurisdiction Illinois $ $ $ ) A1 Pennsylvania ) Aa1 New York Aa2 Connecticut ) Aa2 California A1 Massachusetts Aa1 District of Columbia Aa2 New Jersey ) Aa3 Texas ) Aa1 Ohio $ $ $ ) Aa1 Top 10 Holdings by Issuer State of Illinois $ $ $ ) A1 State of California A1 State of Connecticut ) Aa2 State of Pennsylvania 96 Aa1 New York State Urban Development Corporation Aaa State of Mississippi ) Aa2 State of Ohio ) Aa1 State of Texas ) Aaa State of Massachusetts ) Aa1 State of Michigan $ $ $ ) Aa2 March 31, 2011 Amount % of Total Credit quality of municipal bond portfolio* Aaa $ % Aa % A % Baa % Total $ % * Rated using external rating agencies (primarily Moody's) excluding credit enhancements from insurance entities. (Aaa-Best Quality; Aa-High Quality; A-Upper to Medium Quality, Baa - Investment Grade) - 23 - Platinum Underwriters Holdings, Ltd. Net Realized Gains (Losses) on Investments and Net Impairment Losses on Investments ($ in thousands) Three Months Ended March 31, March 31, Net realized gains (losses) on investments by entity: Subsidiary domiciled in Bermuda $ ) $ Subsidiaries domiciled in the United States Total $ $ Net realized gains (losses) on investments by type: Sale of securities $ $ Mark-to-market on trading securities ) Total $ $ Net impairment losses on investments by entity: Subsidiary domiciled in Bermuda $ $ Subsidiaries domiciled in the United States Total $ $ Net impairment losses on investments by type of security: Commercial mortgage-backed securities $ - $ Residential mortgage-backed securities Asset-backed securities Total $ $ - 24 - Platinum Underwriters Holdings, Ltd. Analysis of Losses and Loss Adjustment Expenses ($ in thousands) Analysis of Losses and Loss Adjustment Expenses Three Months Ended March 31, 2011 (a) Twelve Months Ended December 31, 2010 (b) Gross Ceded Net Paid to Incurred % Gross Ceded Net Paid to Incurred % Paid losses and loss adjustment expenses $ $ $ % $ $ $ % Change in unpaid losses and loss adjustment expenses ) ) ) Losses and loss adjustment expenses incurred $ Analysis of Unpaid Losses and Loss Adjustment Expenses As of March 31, 2011 As ofDecember 31, 2010 Gross Ceded Net % Gross Ceded Net % Outstanding losses and loss adjustment expenses $ $ $ % $ $ $ % Incurred but not reported % % Unpaid losses and loss adjustment expenses $ $ $ % $ $ $ % (a) Gross and ceded losses and loss adjustment expenses incurred includes effects of foreign currency exchange rate gains andlosses of $8,533 and $12, respectively. (b) Gross and ceded losses and loss adjustment expenses incurred includes effects of foreign currency exchange rate gains and losses of $213 and $38, respectively. - 25 - Platinum Underwriters Holdings, Ltd. Summary of Favorable (Unfavorable) Development of Losses and Related Premiumsand Commissions ($ in thousands) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Non-Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years $ ) $ ) $ Net premium adjustments related to prior years' losses ) - - Net commission adjustments related to prior years' losses ) Net favorable (unfavorable) development ) ) Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years - - - 3 - 3 Net premium adjustments related to prior years' losses ) - - ) - - Net commission adjustments related to prior years' losses (5
